Citation Nr: 1750799	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a neurological disability to account for numbness of the bilateral upper extremities and bilateral lower extremities (also claimed as polyneuropathy), to include as a secondary to the service-connected brain tumor or as secondary to a low back disability .


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his mother
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to December 2003. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a Board hearing in March 2012 that was presided over by a Veterans Law Judge who is no longer employed by the Board.  VA sent the Veteran a letter that provided him the opportunity to testify at another hearing, the Veteran indicated in May 2016 that he does not want another hearing before the Board, and the Board will proceed accordingly. 

In March 2014 and in September 2016, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings. 

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal for entitlement to service connection for the symptom of impaired speech has been resolved in full.  In an April 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent disability rating, effective from March 31, 2009 (which is thus effective the entire period on appeal).  In rendering this evaluation, the AOJ expressly stated in the rating decision narrative that it considered the Veteran's symptoms of gross impairment in communication and gross impairment in thought processes as part and parcel of the evaluation for PTSD, as reflected in the rating decision narrative.  The AOJ also provided notice of these determinations to the Veteran and his representative in an April 2013 letter.  For these reasons, the appeal for entitlement to service connection for impaired speech has been resolved in full and such issue is not before the Board. 

The appeals for entitlement to service connection for a brain tumor, facial paralysis of the seventh cranial nerve, left ear hearing loss, and impaired vision have been resolved in full.  The Board notes that the Veteran's claims for service connection for these disabilities were received by VA on March 31, 2009.  In a February 2017 rating decision, the AOJ granted entitlement to service connection for a brain tumor, left ear hearing loss as secondary to brain tumor, and impaired vision as secondary to brain tumor, and the AOJ assigned an effective date and evaluation for these disabilities.  The AOJ also provided notice of this determination to the Veteran and his representative in a February 2017 letter, and to this date, the Veteran has not appealed.  Also, in an April 2017 rating decision, the AOJ granted service connection for facial paralysis of the seventh cranial nerve as secondary to the service-connected brain tumor, and assigned an effective date and evaluated this disability as part and parcel of the brain tumor, as reflected in the April 2017 rating decision narrative and codesheet.  The AOJ also provided notice of this determination to the Veteran and his representative in a May 2017 letter, and to this date, the Veteran has not appealed.  The Board notes that though the issue regarding the Veteran's facial disability was previously characterized as "residuals of a facial injury," the Veteran's statements, to include in the February 2010 VA examination, and the medical evidence, show that the Veteran's reported facial symptoms (reported  by the Veteran as numbness of the left face) are secondary to the brain tumor and are medically characterized as facial paralysis.  For these reasons, the appeals for entitlement to service connection for a brain tumor, facial paralysis of the seventh cranial nerve, left ear hearing loss, and impaired vision have been resolved in full and such issues are not before the Board. 

Further, the appeals for entitlement to service connection for the symptom of limited mobility and entitlement to service connection for the symptom of balance problem have been resolved in full.  As noted above, in the February 2017 rating decision, the AOJ granted service connection for brain tumor and assigned an evaluation and effective date for the same.  In rendering this evaluation, the AOJ expressly stated that it considered the October 2016 VA examination in rendering this evaluation.  The October 2016 VA examiner found that the Veteran's brain tumor and associated symptoms were incurred in service.  The October 2016 medical opinion indicated that the Veteran's symptoms of difficulty walking in a line and his balance and spatial concerns were associated with the presence of brain tumor. Thus, in rendering the evaluation for brain tumor, the AOJ considered the Veteran's claimed symptoms of limited mobility and balance problems.  The Board also notes that in multiple statements by the Veteran, such as in his July 2009 notice of disagreement, and in the February 2010 VA examination, the Veteran contends that his difficulty walking and difficulty balancing are due to his brain tumor.  As noted above, the AOJ provided notice of the determination as to the claimed brain tumor to the Veteran and his representative in a February 2017 letter, and to this date, the Veteran has not appealed.  For these reasons, the appeals for entitlement to limited mobility and balance issue been resolved in full and such issues are not before the Board.

There is medical evidence, specifically to include the August 2010 and March 2017 VA examinations, that tends to indicate that the Veteran's diagnosed low back strain may cause the Veteran's claimed neurological impairment(s), to include of the left lower leg.  Further, there is an indication that the Veteran's low back disability may have had its onset in service, as the Veteran reported recurrent low back pain that started within one year of service, such as in the August 2010 VA examination.  Further, the service treatment records show low back pain, to include in a July 2001 service treatment record in which he reported low back pain for 7.5 weeks, and on his October 2003 Report of Medical History upon separation from service.  For these reasons, the issue of entitlement to service connection for a low back disability has been reasonably raised by the record as a component of this appeal for neurological disorder of the extremities and is before the Board at this time.  See Delisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that if the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis; if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability).

The issues of entitlement to service connection for a low back disability, and entitlement to service connection for a neurological disability to account for numbness of the bilateral upper extremities and bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have right ear hearing loss of such severity so as to constitute a disability for VA purposes and has not had such disability during the pendency of the claim.     


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In September 2016, the Board remanded the case and directed the AOJ to afford the Veteran with a VA examination to determine, in relevant part, the nature of any residuals of brain tumor.  The Board also directed the AOJ to order additional examination if necessary.  The AOJ afforded the Veteran such a VA examination in October 2016, and also afforded the Veteran with an audiological examination in October 2016.  The examiner provided the requested information.  The claim was then readjudicated in a February 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims, such as in his July 2009 notice of disagreement, that he has hearing loss of the right ear that is secondary to his service-connected brain tumor.  The Board acknowledges that the Veteran is competent to report the observable symptom of hearing loss, and the Board finds that his report as to hearing loss is credible. 

However, there is no competent evidence to show that the Veteran has had a right ear hearing loss disability for VA purposes at any point during the appeal period.  In claims for service connection for hearing loss, the Court found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
 
Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay opinions as to the diagnosis of his right hearing loss symptoms and determination as to whether his right ear hearing loss symptoms constitute a hearing loss disability for VA purposes are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that he has a right ear hearing loss disability for VA purposes is of no probative value.  

On the other hand, the March 2010 and October 2016 VA audiological examinations in this case are significantly probative in this case, as the VA examiners each has the requisite expertise to perform audiological testing and to render any diagnosis for the Veteran's right ear hearing loss symptoms.  Here, the March 2010 and October 2016 VA audiological examinations show right ear hearing thresholds and speech discrimination scores are within normal limits for VA purposes under 38 C.F.R. § 3.385.  Thus, there is no competent evidence to show right ear hearing loss of such severity as to constitute a disability for VA during the pendency of the claim.  The audiological testing results from these VA examinations have not been competently and credibly contradicted by the remaining evidence of record.  For the above reasons, there is no competent and probative evidence to show that the claimed disability of right ear hearing loss for VA purposes existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for a right ear hearing loss disability is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  For the above reasons, the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply, and the claim must be denied.  




ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

The Veteran originally claimed in March 2009 for entitlement to service connection for "limbs numbness."  During the course of the appeal, he has reported right arm numbness, such as in the February 2010 VA examination; left arm numbness, such as in a March 2017 VA examination; and bilateral leg numbness, to include in the February 2010 and March 2017 VA examinations.  As discussed in the Introduction above, the Board has jurisdiction over the issue of service connection for low back disability, as there is an indication that the Veteran's left leg neurological disability may be associated with his low back disability, as shown in the March 2017 and August 2010 VA examinations, and that his low back disability may be related to service.  The Veteran should be afforded a VA examination to determine the nature and etiology of a low back disability and any neurological disorder of the extremities.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or identify any outstanding records, VA or non-VA, relevant to his low back symptoms and neurological symptoms of the bilateral upper and bilateral lower extremities.

2. Obtain outstanding relevant VA treatment records. 

3. Afterwards, schedule the Veteran for a VA examination from a physician to determine the nature and etiology of a low back disability and any neurological disability of the bilateral upper and lower extremities.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's low back disability, to include strain, is etiologically related to service.

If the Veteran has low back arthritis, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such arthritis first manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran has any neurological impairment of the bilateral upper extremities or bilateral lower extremities associated with the back disability.  

(c) Regarding any neurological impairment or reported neurological symptom of the extremities that is not associated with a back disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such neurological impairment or reported neurological symptoms is etiologically related to service.  

For purposes of rendering the above opinions, the examiner's attention is invited to the following:

(1) As shown by VA treatment records, such as in January 2009, the Veteran has a history of recurrent low back pain and back spasms.  The Veteran's low back disability was diagnosed as strain in the August 2010 VA examination.  

(2) In the August 2010 VA examination, the Veteran reported recurrent low back pain that began within one of service.  

(3) The service treatment records show low back pain, to include in a July 2001 service treatment record in which he reported low back pain for 7.5 weeks, and in his October 2003 Report of Medical History upon separation from service.  

(4) In a March 2009 VA primary care note, the Veteran reported right side numbness and tingling to the arm, leg and truck.  In an February 2010 VA examination, the Veteran reported numbness of the right arm, bilateral hands, and left leg.  In a March 2010 VA examination, the Veteran reported numbness of his left arm, right forearm, and left thigh. In a March 2017 VA examination, the Veteran reported left arm numbness and bilateral leg numbness. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the issues on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before a claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


